



Exhibit 10.8




GRANT AGREEMENT FOR
LONG-TERM INCENTIVE PROGRAM PERFORMANCE-BASED
RESTRICTED STOCK UNITS
FOR SENIOR EXECUTIVES UNDER THE
MATTEL, INC. AMENDED AND RESTATED
2010 EQUITY AND LONG-TERM COMPENSATION PLAN


This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant of
Restricted Stock Units (the “Notice”) attached hereto as the cover page of this
Grant Agreement.
Recitals
Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. In accordance with the terms of the Plan, the Compensation Committee of
the Board of Directors (the “Committee”) has approved the execution of this
Grant Agreement between Mattel and the Holder. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.
Restricted Stock Units
1.Grant. Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below, as of
the effective date of the grant (the “Grant Date”) specified in the Notice. The
number of Units specified in the Notice reflects the target number of Units that
may be earned by the Holder. The Company and the Holder acknowledge that the
Units (a) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which the Company deems to have a value
at least equal to the aggregate par value of the Shares, if any, that the Holder
may become entitled to receive under this Grant Agreement, and (b) will, except
as provided in Sections 4 and 5 hereof, be forfeited by the Holder if the
Holder’s termination of employment occurs before the Settlement Date (as defined
in Section 7, below), and are further subject to cancellation (and any shares of
Common Stock or cash delivered in settlement of the Units are subject to
recapture) if the Holder engages in certain conduct detrimental to the Company,
in each case as more fully set forth in this Grant Agreement and the Plan.
2.Performance Criteria. Subject to the Holder’s continuous employment through
the Settlement Date and subject to Section 6 below, the Holder will earn a
number of Units on the Settlement Date determined based on the achievement of
annual goals related to earnings per share (the “Company Performance Measure”)
and the relative total shareholder return (“Relative TSR”) during the period
beginning on January 1, 2017 and ending on December 31, 2019 (the “Performance
Cycle”), in each case, as determined by the Committee; provided, that the number
of earned Units cannot exceed Holder’s target number of Units if the Company’s
absolute total shareholder return (“Absolute TSR,” and together with Relative
TSR, “TSR”) during the Performance Cycle is not positive, as determined by the
Committee.


3.Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 3. As of each payment date for any cash
dividend or distribution with respect to





--------------------------------------------------------------------------------





the Common Stock with a record date on or after the commencement date of the
Performance Cycle and before all of the Units are settled or forfeited as set
forth below, the Holder shall be credited (without interest) with an additional
number of Units, in whole or in fractions thereof, in an amount determined by
dividing (i) the aggregate cash dividends that would have been paid on such
dividend payment date in respect of the number of shares of Common Stock
underlying the Units actually earned by the Holder in accordance with this Grant
Agreement, by (ii) the Common Stock closing price on the ex-dividend date (two
trading days prior to the record date). All such additional Units shall be
subject to the same terms and conditions (including vesting conditions and
Dividend Equivalent rights) applicable to the Units in respect of which they
were credited and shall be settled in accordance with, and at the time of,
settlement of the Units to which they are related, in accordance with Section 7.
Dividend Equivalent rights and any amounts that may become distributable in
respect thereof shall be treated separately from the Units and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A of the Code.


4.Consequences of Termination of Employment. The consequences of the Holder’s
termination of employment during the Performance Cycle and before a Change in
Control shall be as follows:
i.
In the case of a termination of the Holder’s employment with the Company (a
“Termination of Employment”) by the Company for Cause, the Units shall be
forfeited as of the date of the Termination of Employment. For purposes of this
Grant Agreement, the Holder’s Termination of Employment shall be considered to
be for “Cause” if it is a termination for “Cause” pursuant to an Individual
Agreement to which the Holder is a party that is then in effect or, if there is
no Individual Agreement in effect that defines “Cause”, “Cause” shall have the
meaning set forth in the Plan.



ii.
In the case of a Termination of Employment after June 30, 2017 (a) at a time
when the Holder has attained at least 55 years of age and completed at least
five Years of Service (other than as a result of a Termination of Employment by
the Company for Cause) or (b) as a result of the Holder’s death or Disability,
the number of Units earned shall be determined as follows: first, the Committee
shall determine the number of Units earned based on actual achievement of the
Company Performance Measure and TSR following the end of the Performance Cycle;
and second, the number of Units so obtained shall be multiplied by a fraction,
the numerator of which is the total number of full months elapsed from the first
day of the Performance Cycle to the date of the Holder’s Termination of
Employment and the denominator of which is the total number of months in the
Performance Cycle. Such number of Units shall then be settled in accordance with
Section 7 as for all other holders whose awards are settled on the Settlement
Date.



iii.
In the case of a Termination of Employment by the Company other than for Cause
(as defined in Section 4.i, above), the number of Units earned shall be
determined as follows: first, the Committee shall determine the number of Units
earned based on actual achievement of the Company Performance Measure and TSR
following the end of the Performance Cycle; and second, the number of Units so
obtained shall be multiplied by a fraction, the numerator of which is the total
number of full months elapsed from the first day of the Performance Cycle to the
date of the Holder’s Termination of Employment and the denominator of which is
the total number of months in the Performance Cycle. Such number of Units shall
then be settled in accordance with Section 7 as for all other holders whose
awards are settled on the Settlement Date.








--------------------------------------------------------------------------------





iv.
In all other cases, the Units shall be forfeited as of the date of the
Termination of Employment.

5.Change in Control. If a Change in Control occurs and the Holder has remained
continuously employed by the Company until at least immediately prior to the
Change in Control, the Units shall not vest in accordance with the terms of
Section 18 of the Plan and the number of Units earned shall be determined as
follows:


i.
If the Committee reasonably determines in good faith, prior to the occurrence of
the Change in Control, that the Units will not be honored or assumed, or new
rights that substantially preserve the terms of the Units substituted therefor,
by the Holder’s employer (or the parent of such employer) immediately following
the Change in Control, the number of Units earned shall equal the greater of (a)
the number that equals 100% of the target award level payout and (b) the number
that would have been earned based on actual achievement of the Company
Performance Measure through the most recently completed fiscal year prior to
such Change in Control and TSR (calculated as if the most recently completed
fiscal year prior to such Change in Control had been the end of the Performance
Cycle).



ii.
If the Committee determines that the Units have been assumed and, before the
Settlement Date, the Holder has a Termination of Employment by the Company
without Cause or by the Holder for Good Reason (as defined below) within the
24-month period immediately following a Change in Control, the number of Units
earned shall equal the greater of (a) the number that equals 100% of the target
award level payout and (b) the number that would have been earned based on
actual achievement of the Company Performance Measure through the most recently
completed fiscal year prior to such Termination of Employment and TSR
(calculated as if the most recently completed fiscal year prior to such
Termination of Employment had been the end of the Performance Cycle).



Any Units which are earned pursuant to this Section 5 shall be settled on or
within 60 days after the Change in Control or Termination of Employment, as
applicable, but in no event later than the Settlement Date, in accordance with
Section 7. For purposes of this Section 5 only, the Holder’s Termination of
Employment shall be considered to be for “Good Reason” if it is a termination
for “Good Reason” pursuant to an Individual Agreement to which the Holder is a
party that is then in effect. If the Holder’s Individual Agreement does not
provide for a termination for “Good Reason,” then the Termination of Employment
shall be considered to be for “Good Reason” if, without the Holder’s express
written consent, there is a material diminution in the duties, authority or
responsibilities of the Holder, provided that the Holder gives the Company
written notice of the intent to terminate employment within 60 days of the
occurrence of such event and the Company fails to cure such event (to the extent
curable) within 30 days of its receipt of such notice. If such event is not
cured, the Holder must terminate employment within 120 days following the
initial occurrence of the event giving rise to termination for Good Reason.
6.Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any shares of Common Stock or cash delivered in settlement
thereof are subject to the provisions of Section 19 of the Plan, entitled
“Termination, Rescission and Recapture,” which can cause the forfeiture of the
Units and/or the recapture of any shares of Common Stock and/or cash delivered
in settlement thereof and/or the proceeds of the sale of any such shares of
Common Stock. Except as provided in the next sentence, as a condition of the
settlement of Units, the Holder will be required to certify that he or she is in
compliance with the terms and conditions of the Plan (including the conditions





--------------------------------------------------------------------------------





set forth in Section 19 of the Plan) and, if a Termination of Employment has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, after a
Termination of Employment of the Holder that occurs within the 24-month period
after a Change in Control.


7.Payout of Units. Within 15 business days following the Committee’s
certification of the Company Performance Measure and TSR for the Performance
Cycle in the fiscal year following the end of the Performance Cycle, but in no
event later than March 15th of such fiscal year (the “Settlement Date”), subject
to Section 9 below, the Company shall settle each earned Unit by delivering to
the Holder one share of Common Stock or a cash payment equal to the Fair Market
Value of a share of Common Stock, as the Company may in its sole discretion
determine (and the Company may settle some Units in shares of Common Stock and
some in cash). In the case of Units settled by delivery of shares of Common
Stock, the Company shall (a) issue or cause to be delivered to the Holder (or
the Holder’s Heir, as defined below, if applicable) one or more unlegended stock
certificates representing such shares, or (b) cause a book entry for such shares
to be made in the name of the Holder (or the Holder’s Heir, if applicable). In
the case of the Holder’s death, the cash and/or shares of Common Stock to be
delivered in settlement of Units as described above shall be delivered to the
Holder’s beneficiary or beneficiaries (as designated in the manner determined by
the Committee), or if no beneficiary is so designated or if no beneficiary
survives the Holder, then the Holder’s administrator, executor, personal
representative, or other person to whom the Units are transferred by means of
the Holder’s will or the laws of descent and distribution (such beneficiary,
beneficiaries or other person(s), the “Holder’s Heir”).


8.Code Section 409A. Mattel intends that the Units not constitute “deferred
compensation” within the meaning of Section 409A of the Code, and this Grant
Agreement shall be interpreted based on such intent. If Mattel determines after
the Grant Date that an amendment to this Grant Agreement is necessary or
advisable so that the Units will not be subject to Section 409A of the Code, or
alternatively so that they comply with Section 409A of the Code, it may make
such amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder.


Notwithstanding anything in this Grant Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Holder’s Termination of Employment, all references to the Holder’s Termination
of Employment shall be construed to mean a “separation from service,” as defined
in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), and
the Holder shall not be considered to have a Termination of Employment unless
such termination constitutes a Separation from Service with respect to the
Holder.
9.Tax Withholding. The Company shall withhold from the cash and/or Common Stock
delivered in settlement of Units shares of Common Stock having a Fair Market
Value on the Settlement Date, and/or cash, equal to the amount necessary to
satisfy the minimum required withholding, if any, of any income tax, social tax,
payroll tax or other required taxes, rounded up to the nearest whole number of
shares (unless higher withholding is permissible without adverse accounting
consequences to Mattel). If any such taxes are required to be withheld at a date
earlier than the Settlement Date, then notwithstanding any other provision of
this Grant Agreement, the Company may (i) satisfy such obligation by causing the
forfeiture of a number of Units having a Fair Market Value, on such earlier
date, equal to the amount necessary to satisfy the minimum required amount of
such withholding (unless higher withholding is





--------------------------------------------------------------------------------





permissible without adverse accounting consequences to Mattel), or (ii) make
such other arrangements with the Holder for such withholding as may be
satisfactory to the Company in its sole discretion.
10.Compliance with Law.


i.
No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the shares of Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with and are in full force.
In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.



ii.
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with
applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.



11.Assignability. The Units shall not be transferable by the Holder, other than
upon the death of the Holder in accordance with such beneficiary designation
procedures or other procedures as Mattel may prescribe from time to time.


12.Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, these Units shall be subject
to the provisions of Section 18 of the Plan.


13.No Additional Rights.


i.
Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of Mattel to take any and all
actions otherwise permitted under applicable law, (ii) confer upon the Holder
the right to continue in the employment of or performing services for the
Company, or (iii) interfere in any way with the right of the Company to
terminate the services of the Holder at any time, with or without Cause.



ii.
The Holder acknowledges that (i) this is a one-time grant, (ii) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, (iii) the Plan and the
benefits the Holder may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Company, (iv) any
modifications or amendments of the Plan by Mattel, or a termination of the Plan
by Mattel, shall not constitute a change or impairment of the terms and
conditions of the Holder’s employment with the Company, and (v) this grant does
not in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.








--------------------------------------------------------------------------------





iii.
Without limiting the generality of subsections (a) and (b) immediately above and
subject to Section4 above, if there is a Termination of Employment of the
Holder, the Holder shall not be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit relating to the Units or under
the Plan which he or she might otherwise have enjoyed, whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise.



iv.
The Holder's participation in the Plan is voluntary. The value of the Units and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Holder's employment (and the Holder's employment
contract, if any). Any grant under the Plan, including the grant of the Units,
is not part of the Holder's normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.



14.Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.


15.Data Privacy Consent.


i.
The Company hereby notifies the Holder of the following in relation to the
Holder's personal data and the collection, processing and transfer of such data
in relation to the grant of the Units and the Holder's participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing and transfer of the Holder's personal data is necessary for Mattel’s
administration of the Plan and the Holder's participation in the Plan, and the
Holder's denial and/or objection to the collection, processing and transfer of
personal data may affect the Holder's ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.



ii.
The Company holds certain personal information about the Holder, including (but
not limited to) the Holder's name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Units or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in the Holder's
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by the Holder or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Holder's participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Holder's country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Holder's participation in
the Plan.






--------------------------------------------------------------------------------







iii.
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Holder's participation in the Plan, and the
Company may further transfer Data to any third parties assisting Mattel in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. The Holder hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Holder's participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on the Holder's behalf
to a broker or other third party with whom the Holder may elect to deposit any
shares of Common Stock acquired pursuant to the Plan.



iv.
The Holder may, at any time, exercise the Holder's rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Holder's participation in the Plan. The Holder may
seek to exercise these rights by contacting the Holder's local HR manager.



16.Compliance with Plan. The Units and this Grant Agreement are subject to, and
the Company and the Holder agree to be bound by, all of the terms and conditions
of the Plan as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect the Units or this Grant Agreement without
the consent of the Holder. In the case of a conflict between the terms of the
Plan and this Grant Agreement, the terms of the Plan shall govern and this Grant
Agreement shall be deemed to be modified accordingly.


17.Effect of Grant Agreement on Individual Agreements. Notwithstanding the
provisions of any Individual Agreement, (i) in the case of a conflict between
the terms of the Holder’s Individual Agreement and this Grant Agreement, the
terms of the Grant Agreement shall govern, and (ii) the vesting and settlement
of Units shall in all events occur in accordance with this Grant Agreement to
the exclusion of any provisions contained in an Individual Agreement regarding
the vesting or settlement of the Units, and any such Individual Agreement
provisions shall have no force or effect with respect to the Units.


18.Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan, the Grant Agreement and these Units to the extent
that it would be lawful to do so, and Mattel would not, in connection with this
Grant Agreement, be in breach of the laws of any jurisdiction to which the
Holder may be subject. The Holder shall be solely responsible to seek advice as
to the laws of any jurisdiction to which he or she may be subject, and
participation by the Holder in the Plan shall be on the basis of a warranty by
the Holder that the Holder may lawfully so participate without Mattel being in
breach of the laws of any such jurisdiction.







--------------------------------------------------------------------------------





19.No Advice Regarding Grant. Mattel is not providing any tax, legal or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying shares of Common Stock. The Holder is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


20.Electronic Delivery. Mattel will deliver any documents related to the Units
and the Holder’s participation in the Plan, or future awards that may be granted
under the Plan, by electronic means unless otherwise determined by Mattel in its
sole discretion.  The Holder hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by Mattel or a third party
designated by Mattel.


21.Additional Requirements. Mattel reserves the right to impose other
requirements on the Units, any shares of Common Stock acquired pursuant to the
Units, and the Holder’s participation in the Plan, to the extent Mattel
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Units and the Plan. Such
requirements may include (but are not limited to) requiring the Holder to sign
any agreements or undertakings that may be necessary or advisable to accomplish
the foregoing.


Notwithstanding any provision of this Grant Agreement to the contrary, if the
Holder does not accept the Units (in accordance with the method specified by
Mattel) by the six month anniversary of the date of grant, the Units will be
deemed accepted by Mattel, and the Holder shall be subject to the terms and
conditions of the Plan, the rules, regulations and interpretations relating to
the Plan as may be adopted by the Committee, and this Grant Agreement.


************************************





